Citation Nr: 1812102	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a hearing loss disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1989 to June 1998.  He was an avionics technician and had service aboard an aircraft carrier.

This matter was last before the Board of Veterans' Appeals (Board) in April 2017, on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned at a March 2014 hearing at the RO.  A transcript of that hearing is of record.

The Board remanded the claim in April 2017 for further development.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDING OF FACT

The Veteran does not have a current bilateral hearing loss disability as the result of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A.  In this case, there has been no allegation that VA failed to satisfy either duty.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110 , 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for the a claimed disability on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §  3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310 (a). See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss due to excessive noise exposure in service, or in the alternative as secondary to service-connected tinnitus, sinusitis or Eustachian tube dysfunction.  The Veteran reported that he was exposed to loud noise during the performance of his duties as an avionics technician on an aircraft carrier.  At a March 2014 hearing, the Veteran testified that he first noticed the hearing loss in approximately 2007.  The Veteran reported that sinus problems made it difficult to hear as congestion made his ears feel plugged up.  The Veteran also testified that it was harder for him to hear when his tinnitus flared up.

The Board notes that service medical records are silent as to any complaints, treatments, or diagnoses related to hearing loss.  Reports of medical examination conducted on entry to and separation from service show hearing within normal limits.

At an April 1999 VA audiology examination, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
15
10
LEFT
10
15
25
15
15

Testing showed hearing acuity was within normal limits in both ears.  Speech recognition scores using the Maryland CNC test were 100 percent in the right ear and 98 percent in the left ear.  


At a May 2009 VA audiology examination, audiometric pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
20
20
15
LEFT
15
10
25
25
20

Testing showed hearing acuity was within normal limits in both ears.  Speech recognition scores using the Maryland CNC test were 100 percent in the right ear and 96 percent in the left ear.  The examiner found persistent tinnitus in both ears, but stated that there was no pathology to render a diagnosis for hearing loss as the examination showed no hearing problems.

February 2014 private medical records noted that the Veteran had normal hearing in the left ear, but mild hearing loss at the 3000 Hz frequency in the right ear.  Audiometric testing results showed that the Veteran did not have hearing loss for VA purposes as the auditory threshold was not 26 or higher in at least three of the frequencies in either ear.

At a June 2014 VA audiology examination, audiometric pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
25
15
LEFT
25
15
25
25
20

Testing showed hearing acuity was within normal limits in both ears.  Speech recognition scores using the Maryland CNC test were 88 percent in the right ear and 80 percent in the left ear.  While the speech recognition scores were below 94 percent in both ears, the examiner opined that the Veteran had normal hearing, and did not have a hearing loss disability for VA purposes.

In a December 2015 VA audiology note, the Veteran reported progressive decreased hearing in both ears.  The Veteran reported exposure to noise during service from engines, firearms, aircrafts, and electrical transformers, with the consistent use of hearing protection.  The Veteran reported occupational exposure to noise from light factory work with periodic use of hearing protection.  The Veteran also reported recreational exposure to noise from the use of power tools and firearms, but with the consistent use of hearing protection.  The Veteran complained of tinnitus, sinusitis and aural fullness in the ears.  The examiner noted that pure tone thresholds were within normal limits.  Word recognition scores were 88 percent in the right ear and 84 percent in the left ear.  The examiner did not indicate whether the test used for speech recognition was Maryland CNC.

At a May 2017 VA audiology examination, audiometric pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
25
25
LEFT
20
20
25
25
25

Testing showed hearing acuity was within normal limits in both ears.  Speech recognition scores using the Maryland CNC test were 64 percent in the right ear and 56 percent in the left ear.  While the speech recognition scores were below 94 percent in both ears, the examiner opined that inconsistent word recognition responses made the combined use of pure tone averages and word recognition scores inappropriate in this case for rating purposes.  The examiner stated that a significant decrease in word recognition ability with no changes in the hearing thresholds since the last examination is unlikely.  The examiner found that the Veteran had normal hearing, and did not have a hearing loss disability for VA purposes.  The examiner noted that the Veteran's constant aural fullness and decreased hearing was at least as likely as not secondary to the conditions of sinusitis and Eustachian tube dysfunction.

In an October 2017 VA addendum, the VA examiner who performed the May 2017 clarified that the subjective reported symptoms on the day of the May 2017 examination, such as aural fullness, could be related to service-connected conditions, but that the current level of hearing thresholds were all within normal limits, and so were less likely than not proximately due to or aggravated by any service-connected disabilities.  The examiner reiterated that the speech recognition scores from the May 2017 examination should not be considered valid as it appeared that the Veteran was malingering or exaggerating word recognition ability for rating purposes.

The Board finds that service connection for a bilateral hearing loss disability is not warranted.  The Veteran does not have hearing loss disability for VA purposes.  No audiology examinations showed an auditory threshold in the either ear at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of those frequencies of 26 decibels or greater.  Speech recognition scores were 94 percent or greater at the April 1999 and May 2009 VA examinations.  While the speech recognition scores were less than 94 percent at the June 2014 and May 2017 VA examinations, the May 2017 VA examiner explicitly opined that the use of the word discrimination scores were not appropriate for this Veteran as the word recognition responses were inconsistent with the pure tone threshold testing and it appeared that the Veteran was exaggerating for rating purposes.  It is unclear if speech recognition scores from a December 2015 VA medical record were using Maryland CNC testing.  Further, all VA examiners explicitly stated that the Veteran had normal hearing acuity and did not have a hearing loss disability for VA purposes.  Therefore, the Board finds that the objective evidence of record is against a finding that the Veteran has a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


